Name: Council Directive 80/665/EEC of 24 June 1980 on the control of potato ring rot
 Type: Directive
 Subject Matter: nan
 Date Published: 1980-07-14

 Avis juridique important|31980L0665Council Directive 80/665/EEC of 24 June 1980 on the control of potato ring rot Official Journal L 180 , 14/07/1980 P. 0030 - 0033 Greek special edition: Chapter 03 Volume 29 P. 0136 Spanish special edition: Chapter 03 Volume 18 P. 0163 Portuguese special edition Chapter 03 Volume 18 P. 0163 ++++COUNCIL DIRECTIVE OF 24 JUNE 1980 ON THE CONTROL OF POTATO RING ROT ( 80/665/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 43 AND 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , WHEREAS POTATO PRODUCTION OCCUPIES AN IMPORTANT PLACE IN COMMUNITY AGRICULTURE ; WHEREAS THE POTATO YIELD IS CONSTANTLY THREATENED BY HARMFUL ORGANISMS ; WHEREAS , THROUGH THE PROTECTION OF POTATO CULTIVATION AGAINST SUCH HARMFUL ORGANISMS , NOT ONLY SHOULD PRODUCTIVE CAPACITY BE MAINTAINED BUT ALSO AGRICULTURAL PRODUCTIVITY INCREASED ; WHEREAS PROTECTIVE MEASURES TO PREVENT THE INTRODUCTION OF HARMFUL ORGANISMS INTO THE TERRITORY OF A MEMBER STATE WOULD HAVE ONLY A LIMITED EFFECT IF SUCH ORGANISMS WERE NOT CONTROLLED SIMULTANEOUSLY AND METHODICALLY THROUGHOUT THE COMMUNITY AND WERE NOT PREVENTED FROM SPREADING ; WHEREAS ONE OF THE ORGANISMS MOST HARMFUL TO POTATOES IS CORYNEBACTERIUM SEPEDONICUM ( SPIECK . ET KOTTH . ) SKAPT . ET BURKH . , THE PATHOGENIC AGENT OF THE BACTERICAL POTATO RING ROT DISEASE ; WHEREAS THIS DISEASE HAS OCCURRED IN SOME PART OF THE COMMUNITY AND SOME LIMITED SOURCES OF INFECTION STILL EXIST ; WHEREAS THERE IS A PERMANENT RISK TO POTATO CULTIVATION THROUGHOUT THE COMMUNITY IF EFFECTIVE MEASURES ARE NOT TAKEN TO PREVENT THIS DISEASE FROM OCCURRING , TO LOCATE IT , TO CONTROL IT WITH THE AIM OF ERADICATING IT AND TO PREVENT IT FROM SPREADING ; WHEREAS IN ORDER TO ENSURE THIS , MINIMUM MEASURES MUST BE TAKEN FOR THE COMMUNITY ; WHEREAS MEMBER STATES MUST IN ADDITION BE ABLE TO TAKE ADDITIONAL OR STRICTER MEASURES WHERE NECESSARY ; WHEREAS THE MINIMUM MEASURES HAVE TO TAKE INTO ACCOUNT THAT THE DISEASE CAN REMAIN LATENT AND UNOBSERVED IN THE GROWING CROP AND IN STORED TUBERS AND SO CAN BE EFFECTIVELY PREVENTED ONLY BY PRODUCTION AND USE OF SEED POTATOES FREE FROM INFECTION , THAT SYSTEMATIC OFFICIAL SURVEYS ARE NECESSARY TO LOCATE IT ; WHEREAS THERE IS LITTLE IF ANY SPREAD OF THE DISEASE WITHIN THE GROWING CROP , THAT THE DISEASE CAN EXIST THROUGH THE WINTER IN SELF-SOWN ( VOLUNTEER ) POTATO PLANTS ; WHEREAS THE DISEASE IS SPREAD MAINLY BY CONTACT OF POTATOES WITH PLANTING , HARVESTING AND HANDLING EQUIPMENT OR TRANSPORT AND STORAGE CONTAINERS , CONTAMINATED WITH THE DISEASE BY PREVIOUS CONTACT WITH INFECTED POTATOES ; WHEREAS SUCH CONTAMINATED OBJECTS CAN REMAIN INFECTIOUS FOR SOME TIME AFTER SUCH CONTAMINATION ; WHEREAS SPREAD OF THE DISEASE CAN BE REDUCED OR PREVENTED BY DISINFECTION OF SUCH OBJECTS ; WHEREAS FOR THE DETERMINATION OF THE DETAILS OF SUCH MINIMUM MEASURES AS WELL AS FOR THOSE OTHER MEASURES TAKEN BY MEMBER STATES TO PREVENT THE INTRODUCTION OF THE DISEASE INTO THEIR TERRITORY IT IS DESIRABLE FOR MEMBER STATES TO COOPERATE CLOSELY WITH THE COMMISSION WITHIN THE STANDING COMMITTEE ON PLANT HEALTH SET UP BY DECISION 76/894/EEC ( 3 ) , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THIS DIRECTIVE CONCERNS THE MINIMUM MEASURES TO BE TAKEN WITHIN THE MEMBER STATES AGAINST POTATO RING ROT CAUSED BY CORYNEBACTERIUM SEPEDONICUM ( SPIECK . ET KOTTH . ) SKAPT . ET BURKH . , IN ORDER : - TO PREVENT ITS OCCURRENCE , - TO LOCATE IT , - TO CONTROL IT WITH THE AIM OF ERADICATING IT , - TO PREVENT ITS SPREAD . ARTICLE 2 1 . MEMBER STATES SHALL CONDUCT SYSTEMATIC OFFICIAL SURVEYS FOR POTATO RING ROT ON TUBERS OF POTATO ( SOLANUM TUBEROSUM L . ) WHICH ARE HARVESTED , STORED OR MARKETED IN THEIR TERRITORY . THESE SURVEYS SHALL INVOLVE AT LEAST OFFICIAL VISUAL INSPECTION OF SELECTED LOTS FROM WHICH SAMPLES OF TUBERS SHALL BE TAKEN AND CUT OPEN . 2 . MEMBER STATES SHALL ENSURE THAT THE SUSPECTED OCCURRENCE AND THE ESTABLISHED PRESENCE OF POTATO RING ROT IN GROWING POTATOES OR HAVESTED , STORED OR MARKETED TUBERS SHALL BE REPORTED TO THEIR OFFICIAL PLANT PROTECTION ORGANIZATION , WHICH SHALL DETERMINE , AT LEAST BY VISUAL INSPECTION WHICH INCLUDES THE CUTTING OF TUBERS , WHETHER FURTHER INVESTIGATION IS NECESSARY . 3 . WHERE SYMPTOMS OF THE PRESENCE OF POTATO RING ROT ARE FOUND OR SUSPECTED IN THE INSPECTIONS PROVIDED FOR IN PARAGRAPHS 1 AND 2 , OFFICIAL TESTING SHALL BE CARRIED OUT IN ACCORDANCE WITH APPROPRIATE METHODS TO CONFIRM WHETHER OR NOT THIS DISEASE IS PRESENT IN POTATOES OR TUBERS REFERRED TO IN PARAGRAPH 2 . 4 . IF THE OCCURRENCE OF POTATO RING ROT IS SUSPECTED IN A MEMBER STATE , APPROPRIATE STEPS SHALL BE TAKEN BY THAT MEMBER STATE TO PREVENT ANY SPREAD OF THE DISEASE PENDING CONFIRMATION OR OTHERWISE OF THE SUSPICION . 5 . THE FIELD , STORE , CONSIGNMENT OR LOT SHALL BE CONSIDERED TO BE CONTAMINATED IF TESTS CONFIRM THE PRESENCE OF THE DISEASE IN A SINGLE SEED POTATO OR TUBER . 6 . THE EXTENT OF THE CONTAMINATION SHALL BE DETERMINED BY THE OFFICIAL PLANT PROTECTION ORGANIZATION OF THE MEMBER STATE CONCERNED HAVING REGARD TO SOUND SCIENTIFIC PRINCIPLES AND THE BIOLOGY OF THE DISEASE . 7 . MEMBER STATES SHALL INFORM THE OTHER MEMBER STATES AND THE COMMISSION IMMEDIATELY OF ANY CONFIRMED CONTAMINATION AND AT LEAST ONCE A YEAR OF THE RESULTS OF THE SURVEYS PROVIDED FOR IN PARAGRAPH 1 . THE DETAILS OF THIS INFORMATION SHALL BE CONFIDENTIAL . THEY MAY BE SUBMITTED TO THE COMMITTEE IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 16 OF COUNCIL DIRECTIVE 77/93/EEC OF 21 DECEMBER 1976 ON PROTECTIVE MEASURES AGAINST THE INTRODUCTION INTO THE MEMBER STATES OF HARMFUL ORGANISMS OF PLANTS OR PLANT PRODUCTS ( 4 ) . 8 . THE FOLLOWING PROVISIONS MAY BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE PROVIDED FOR IN ARTICLE 16 OF COUNCIL DIRECTIVE 77/93/EEC : - THE DETAILS OF THE SURVEYS AND INSPECTIONS PROVIDED FOR IN PARAGRAPH 1 AND TO BE CARRIED OUT IN ACCORDANCE WITH SOUND SCIENTIFIC AND STATISTICAL PRINCIPLES , - THE APPROPRIATE METHODS FOR THE OFFICIAL TESTING PROVIDED FOR IN PARAGRAPH 3 , - THE CRITERIA AND PRINCIPLES TO BE TAKEN INTO CONSIDERATION WHEN DETERMINING , IN ACCORDANCE WITH PARAGRAPH 6 , THE EXTENT OF THE CONTAMINATION , - THE DETAILS OF THE INFORMATION PROVIDED FOR IN PARAGRAPH 7 . ARTICLE 3 1 . MEMBER STATES SHALL PRESCRIBE THAT , WHERE CONTAMINATION WHICH MIGHT AFFECT THEIR POTATO PRODUCTION HAS BEEN CONFIRMED IN ACCORDANCE WITH ARTICLE 2 ( 5 ) , SEED POTATOES MAY NOT BE CERTIFIED UNDER COUNCIL DIRECTIVE 66/403/EEC OF 14 JUNE 1966 ON THE MARKETING OF SEED POTATOES ( 5 ) UNLESS THEY DERIVE IN DIRECT LINE FROM MATERIAL FOUND FREE OF POTATO RING ROT IN TESTS CARRIED OUT EITHER OFFICIALLY OR UNDER OFFICIAL CONTROL ACCORDING TO APPROPRIATE METHODS . THE AFORESAID TESTS SHALL BE CARRIED OUT : - EITHER ON THE PLANTS OF THE INITIAL CLONAL SELECTION , WHERE THE CONTAMINATION AFFECTS THE SEED POTATO PRODUCTION OF THE MEMBER STATE OR MEMBER STATES CONCERNED , - OR , IN OTHER CASES , ON REPRESENTATIVE SAMPLES OF THE BASIC SEED POTATOES OR EARLIER PROPAGATIONS . 2 . THE FOLLOWING PROVISIONS MAY BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE PROVIDED FOR IN ARTICLE 16 OF DIRECTIVE 77/93/EEC : - THE DECISION FOR THE TOTAL OR PARTIAL DISPENSATION OF INDIVIDUAL MEMBER STATES FROM THE REQUIREMENTS LAID DOWN IN PARAGRAPH 1 , - THE PERIOD OF APPLICATION OF THE REQUIREMENTS LAID DOWN IN PARAGRAPH 1 , - THE APPROPRIATE METHODS FOR THE TESTS PROVIDED FOR IN PARAGRAPH 1 , - THE DETAILED RULES OF APPLICATION OF THE FIRST INDENT OF THE SECOND SUBPARAGRAPH OF PARAGRAPH 1 , - THE REPRESENTATIVE SAMPLES PROVIDED FOR IN THE SECOND INDENT OF THE SECOND SUBPARAGRAPH OF PARAGRAPH 1 , - THE PRECAUTIONS NECESSARY TO ENSURE THAT SEED POTATOES WHICH DERIVE FROM TESTED PLANTS ARE NOT AFFECTED BY THE DISEASE . ARTICLE 4 MEMBER STATES SHALL PRESCRIBE THAT , WHERE A FIELD , STORE , CONSIGNMENT OR LOT IS CONSIDERED TO BE CONTAMINATED , INSPECTIONS AND TESTING SHALL BE CARRIED OUT IN ACCORDANCE WITH ARTICLE 2 ( 2 ) AND ( 3 ) UPON : - ANY SEED POTATO CULTURES WHICH ARE CLONALLY RELATED TO THE CULTURE INVOLVED IN THE CONTAMINATED UNIT AND WHICH ARE SUSPECTED BECAUSE OF THEIR CLONAL RELATIONSHIP TO THAT CULTURE OF CONTAMINATION FROM BASIC SEED POTATOES , - ANY SEED POTATO CULTURES THAT MAY HAVE BECOME CONTAMINATED THROUGH CONTACT WITH OBJECTS WHICH MAY ALSO HAVE BEEN CONTAMINATED . THE INSPECTIONS AND TESTING PROVIDED FOR SEED POTATO CULTURES REFERRED TO IN THE FIRST INDENT OF THE FIRST SUBPARAGRAPH SHALL BE CARRIED OUT ON AS MANY SUCH SEED POTATO CULTURES PREFERABLY IN ORDER OF DEGREE OF RISK AND , IF NECESSARY , IN THE SUBSEQUENT YEAR , AS ARE NEEDED TO DETERMINE THE PROBABLE PRIMARY SOURCE OF THE EXTENT OF THE CONTAMINATION FROM BASIC SEED POTATOES . ARTICLE 5 1 . MEMBER STATES SHALL PRESCRIBE THAT POTATOES FROM A FIELD , STORE , CONSIGNMENT OR LOT CONSIDERED TO BE CONTAMINATED MAY NOT BE GROWN AND THAT , UNDER THE CONTROL OF THEIR OFFICIAL PLANT-PROTECTION ORGANIZATIONS , THEY SHALL BE HANDLED OR USED IN SUCH A WAY AS TO PREVENT THE SPREAD OF DISEASE OR ELSE DESTROYED . POTATOES GROWN ON A HOLDING WHERE ANY FIELD , STORE , CONSIGNMENT OR LOT IS CONSIDERED TO BE CONTAMINATED , AND WHICH ARE PRESENT WHEN SUCH CONTAMINATION IS FOUND TO EXIST , MAY NOT BE USED AS SEED POTATOES EITHER ON THAT HOLDING OR ELSEWHERE . 2 . MEMBER STATES SHALL PRESCRIBE THAT , IN A FIELD CONSIDERED TO BE CONTAMINATED , NO POTATOES SHALL BE GROWN DURING THE TWO GROWING PERIODS FOLLOWING THE RECORDED CONTAMINATION OR FOR AS LONG AS VOLUNTEER POTATO SEEDLINGS ARE PRESENT IN THE FIELD . 3 . MEMBER STATES SHALL PRESCRIBE THAT , ON HOLDINGS WHERE ANY FIELD , STORE , CONSIGNMENT OR LOT IS CONSIDERED TO BE CONTAMINATED , THE FOLLOWING SHALL BE BANNED IN THE GROWING PERIOD FOLLOWING THE APPEARANCE OF POTATO RING ROT : - THE PLANTING OF POTATOES FOR THE GROWING OF SEED POTATOES , - THE PLANTING OF POTATOES OTHER THAN OFFICIALLY CERTIFIED SEED POTATOES GROWN ON ANOTHER HOLDING . 4 . MEMBER STATES SHALL PRESCRIBE THAT ANY BUILDINGS , CONTAINERS , PACKAGING MATERIALS , VEHICLES , HANDLING , GRADING OR PREPARING APPLIANCES AND ANY OTHER OBJECTS THAT MAY HAVE COME INTO CONTACT WITH POTATOES FROM THE CONTAMINATED UNIT DURING THE PREVIOUS SIX MONTHS SHALL BE DESTROYED , OR ELSE CLEANSED AND DISINFECTED UNDER THE SUPERVISION OF THEIR OFFICIAL PLANT-PROTECTION ORGANIZATIONS , BEFORE COMING INTO CONTACT WITH OTHER POTATOES . 5 . MEMBER STATES SHALL PRESCRIBE THAT THEIR OFFICIAL PLANT-PROTECTION ORGANIZATIONS SHALL , FOR AT LEAST THREE YEARS AFTER THE LAST RECORDED CONTAMINATION , DEMARCATE A ZONE COVERING THE AREA WITHIN WHICH A SPREAD OF POTATO RING ROT IS POSSIBLE OWING TO THE ORGANIZATION OF PRODUCTION CONDITIONS WITHIN THAT AREA . IN THE ZONE REFERRED TO IN THE PRECEDING SUBPARAGRAPH MEMBER STATES SHALL : - ENSURE SUPERVISION BY THEIR OFFICIAL PLANT-PROTECTION ORGANIZATION OF THE HOLDING OR HOLDINGS GROWING , STORING OR HANDLING POTATOES , - PROHIBIT THE CUTTING OF SEED POTATOES , - PROHIBIT THE USE OF PRICKER-TYPE PLANTING MACHINES , - PROHIBIT THE TRANSPORTING OF POTATO PLANTS OR TUBERS , UNLESS SUCH PLANTS OR TUBERS HAVE BEEN FOUND FREE OF POTATO RING ROT IN INSPECTIONS AND TESTING CARRIED OUT IN ACCORDANCE WITH ARTICLE 2 ( 2 ) AND ( 3 ) , - TAKE ALL OTHER MEASURES THAT ARE NECESSARY TO CONTROL POTATO RING ROT WITH THE AIM OF ERADICATING IT AND PREVENTING ITS SPREAD . MEMBER STATES SHALL TAKE ALL MEASURES THAT ARE NECESSARY TO CONTROL POTATO RING ROT WITH THE AIM OF ERADICATING IT WITHIN THE ZONE AND PREVENTING ITS SPREAD BEYOND THE ZONE . 6 . THE FOLLOWING PROVISIONS MAY BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE PROVIDED FOR IN ARTICLE 16 OF DIRECTIVE 77/93/EEC : - DETAILS OF THE ZONE DEMARCATION REFERRED TO IN PARAGRAPH 5 , - THE " OTHER MEASURES " MENTIONED IN PARAGRAPH 5 . 7 . IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 17 OF DIRECTIVE 77/93/EEC , A MEMBER STATE MAY BE AUTHORIZED AT ITS REQUEST TO PERMIT DEROGATIONS FROM THE PRESCRIPTIONS REFERRED TO IN THE FIRST INDENT OF PARAGRAPH 3 IN RESPECT OF CERTAIN PARTS OF A HOLDING , PROVIDED THAT THERE WOULD APPEAR TO BE NO DANGER OF THE DISEASE SPREADING . ARTICLE 6 MEMBER STATES SHALL PROHIBIT THE HOLDING OF CULTURES OF CORYNEBACTERIUM SEPEDONICUM ( SPIECK . ET KOTTH . ) SKAPT . ET BURKH . ARTICLE 7 WITHOUT PREJUDICE TO ARTICLE 14 ( 1 ) ( C ) ( I ) OF DIRECTIVE 77/93/EEC , MEMBER STATES MAY AUTHORIZE DEROGATIONS FROM THE MEASURES REFERRED TO IN ARTICLES 4 , 5 AND 6 FOR EXPERIMENTAL OR SCIENTIFIC PURPOSES , AND WORK ON VARIETAL SELECTION , PROVIDED THAT SUCH DEROGATIONS DO NOT PREJUDICE THE CONTROL OF POTATO RING ROT AND CREATE NO RISK OF SPREAD OF THIS DISEASE . ARTICLE 8 MEMBER STATES MAY ADOPT SUCH ADDITIONAL OR STRICTER MEASURES AS MAY BE REQUIRED TO COMBAT POTATO RING ROT OR TO PREVENT IT FROM SPREADING . ARTICLE 9 1 . WHERE A MEMBER STATE CONSIDERS THAT THERE IS AN IMMINENT DANGER OF THE INTRODUCTION INTO ITS TERRITORY OF POTATO RING ROT FROM ANOTHER MEMBER STATE , IT MAY TEMPORARILY TAKE ANY ADDITIONAL MEASURES NECESSARY TO PROTECT ITSELF FROM THAT DANGER . A MEMBER STATE MAY ALSO TAKE SUCH MEASURES WHERE ANOTHER MEMBER STATE INFORMS IT OF CONFIRMED CONTAMINATION IN ACCORDANCE WITH ARTICLE 2 ( 7 ) . IN BOTH CASES THE MEMBER STATES CONCERNED SHALL IMMEDIATELY INFORM THE OTHER MEMBER STATES AND THE COMMISSION OF THE MEASURES TAKEN AND INDICATE THE REASONS FOR THEM . 2 . UNDER THE PROCEDURE LAID DOWN IN ARTICLE 17 OF DIRECTIVE 77/93/EEC , IT SHALL BE DECIDED WHETHER THE MEASURES TAKEN BY A MEMBER STATE UNDER PARAGRAPH 1 SHOULD BE RESCINDED OR AMENDED . UNTIL A DECISION HAS BEEN TAKEN EITHER BY THE COUNCIL OR BY THE COMMISSION UNDER THE AFORESAID PROCEDURE , THE MEMBER STATE CONCERNED MAY MAINTAIN THE MEASURES THAT IT HAS IMPLEMENTED . ARTICLE 10 MEMBER STATES SHALL BRING INTO FORCE THE MEASURES NECESSARY TO COMPLY WITH THIS DIRECTIVE BY 1 MARCH 1981 AT THE LATEST AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 11 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 24 JUNE 1980 . FOR THE COUNCIL THE PRESIDENT S . FORMICA ( 1 ) OJ NO C 175 , 23 . 7 . 1977 , P . 2 . ( 2 ) OJ NO C 266 , 7 . 11 . 1977 , P . 45 . ( 3 ) OJ NO L 340 , 9 . 12 . 1976 , P . 25 . ( 4 ) OJ NO L 26 , 31 . 1 . 1977 , P . 20 . ( 5 ) OJ NO 125 , 11 . 7 . 1966 , P . 2320/66 .